Delaplaine, J.,
delivered the opinion of the Court.
Patrick J. Hirons, who is confined in the Maryland Penitentiary, is applying here for leave to appeal from refusal of a writ of habeas corpus. He alleges that he was sentenced by Judge France in May, 1949, to the Maryland State Reformatory for Males for the term of five years for assault with intent to murder and also *653for the term of one year for carrying a deadly weapon; and that he was sentenced by Judge Tucker in October, 1949, to the Maryland Penitentiary for the term of twenty years upon convictions on three charges of armed robbery. He contends that Judge Tucker had no authority to transfer him from the reformatory to the penitentiary.
It appears that petitioner has filed a number of applications for habeas corpus. The Court of Appeals has denied two applications for leave to appeal. Hirons v. Warden, Maryland Penitentiary, 196 Md. 679, 76 A. 2d 162; Hirons v. Warden, Maryland Penitentiary, 198 Md. 662, 80 A. 2d 608. We repeat that the Board of Correction may transfer prisoners from one penal institution to another. Code 1951, art. 27, sec. 794. There is no allegation in petitioner’s application that the procedure prescribed by the statute for transfer from the reformatory to the penitentiary was not followed.

Application denied, with costs.